
	
		II
		109th CONGRESS
		2d Session
		S. 4032
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Coleman (for himself
			 and Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To discourage international assistance to the nuclear
		  program of Iran and transfers to Iran of advanced conventional weapons and
		  missiles. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Iran Nuclear Nonproliferation Act
			 of 2006.
		2.Statement of
			 policyIt should be the policy
			 of the United States to neither negotiate nor seek to bring into force an
			 agreement for cooperation with the government of any country that is assisting
			 the nuclear program of Iran or transferring advanced conventional weapons or
			 missiles to Iran unless the President has made—
			(1)the determination set forth in section
			 3(a)(1) with respect to Iran; or
			(2)the determination set forth in section
			 3(a)(2) with respect to the government of that country.
			3.Restrictions on
			 nuclear cooperation with countries assisting the nuclear program of
			 iran
			(a)In
			 generalNotwithstanding any other provision of law or any
			 international agreement, no agreement for cooperation between the United States
			 and the government of any country that is assisting the nuclear program of Iran
			 or transferring advanced conventional weapons or missiles to Iran may be
			 submitted to the President or to Congress pursuant to section 123 of the Atomic
			 Energy Act of 1954 (42 U.S.C. 2153), no such agreement may enter into force
			 with such country, no license may be issued for export directly or indirectly
			 to such country of any nuclear material, facilities, components, or other
			 goods, services, or technology that would be subject to such agreement, and no
			 approval may be given for the transfer or retransfer directly or indirectly to
			 such country of any nuclear material, facilities, components, or other goods,
			 services, or technology that would be subject to such agreement, until the
			 President determines and reports to the Committee on Foreign Relations of the
			 Senate and the Committee on International Relations of the House of
			 Representatives that—
				(1)Iran has
			 suspended all enrichment-related and reprocessing-related activity (including
			 uranium conversion, and research and development, manufacturing, testing, and
			 assembly relating to enrichment and reprocessing), has committed to verifiably
			 refrain permanently from such activity in the future (except potentially the
			 conversion of uranium exclusively for export to foreign nuclear fuel production
			 facilities pursuant to internationally agreed arrangements and subject to
			 strict international safeguards), and is abiding by that commitment; or
				(2)the government of
			 the country that is assisting the nuclear program of Iran or transferring
			 advanced conventional weapons or missiles to Iran—
					(A)has, either on
			 its own initiative or pursuant to a binding decision of the United Nations
			 Security Council, suspended all nuclear assistance to Iran and all transfers of
			 advanced conventional weapons and missiles to Iran pending a decision by Iran
			 to implement measures that would permit the President to make the determination
			 described in paragraph (1); and
					(B)is committed to
			 maintaining that suspension until Iran has implemented measures that would
			 permit the President to make such determination.
					(b)ConstructionThe
			 restrictions in subsection (a)—
				(1)shall apply in
			 addition to all other applicable procedures, requirements, and restrictions
			 contained in the Atomic Energy Act of 1954 and other laws; and
				(2)shall not be
			 construed as affecting the validity of agreements for cooperation that are in
			 effect on the date of the enactment of this Act.
				4.DefinitionsIn this Act:
			(1)Agreement for
			 cooperationThe term agreement for cooperation has
			 the meaning given that term in section 11 b. of the Atomic Energy Act of 1954
			 (42 U.S.C. 2014(b)).
			(2)Assisting the
			 nuclear program of IranThe term assisting the nuclear
			 program of Iran means the intentional transfer to Iran by a government,
			 or by a person subject to the jurisdiction of a government with the knowledge
			 and acquiescence of that government, of goods, services, or technology listed
			 on the Nuclear Suppliers Group Guidelines for the Export of Nuclear Material,
			 Equipment and Technology (published by the International Atomic Energy Agency
			 as Information Circular INFCIRC/254/Rev. 3/Part 1, and subsequent revisions) or
			 Guidelines for Transfers of Nuclear-Related Dual-Use Equipment, Material, and
			 Related Technology (published by the International Atomic Energy Agency as
			 Information Circular INFCIR/254/Rev. 3/Part 2, and subsequent
			 revisions).
			(3)Country that is
			 assisting the nuclear program of Iran or transferring advanced conventional
			 weapons or missiles to IranThe term country that is
			 assisting the nuclear program of Iran or transferring advanced conventional
			 weapons or missiles to Iran means—
				(A)Russia;
			 and
				(B)any other country
			 determined by the President to be assisting the nuclear program of Iran or
			 transferring advanced conventional weapons or missiles to Iran.
				(4)Transferring
			 advanced conventional weapons or missiles to IranThe term
			 transferring advanced conventional weapons or missiles to Iran
			 means the intentional transfer to Iran by a government, or by a person subject
			 to the jurisdiction of a government with the knowledge and acquiescence of that
			 government, of goods, services, or technology listed on—
				(A)the Wassenaar
			 Arrangement list of Dual Use Goods and Technologies and Munitions list of July
			 12, 1996, and subsequent revisions; or
				(B)the Missile
			 Technology Control Regime Equipment and Technology Annex of June 11, 1996, and
			 subsequent revisions.
				
